Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Assistant Vice President and Senior Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA FedEx January 10, 2014 Alberto H. Zapata Senior Counsel Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC20549-8629 RE:Lincoln Life Variable Annuity Account N of The Lincoln National Life Insurance Company Registration Statement on Form N-4 for Individual Variable Annuity Contracts File No. 333-193274;Lincoln Investor Advantage SM RIA Dear Mr. Zapata: On behalf of The Lincoln National Life Insurance Company (“Lincoln”) and Lincoln Life Variable Annuity Account N (“the Account”), enclosed is a courtesy copy of the initial registration statement under the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended (the “1940 Act”), on Form N-4 (the “Registration Statement”) for certain individual variable annuity contracts marketed under the name Lincoln Investor AdvantageSM RIA (“the RIA Contracts”).The Registration Statement was filed with the Securities and Exchange Commission (“the Commission”) via EDGAR on January 10, 2014. The RIA Contracts are in many respects similar to certain individual variable annuity contracts (the “Contracts”) issued by Lincoln through the Account (specifically, Lincoln Investor AdvantageSM; File No. 333-193272).The filing for the Contracts is currently being reviewed by the staff of the Office of Insurance Products, Division of Investment Management. The enclosed copies of the prospectus and Statement of Additional Information included in the Registration Statement have been marked to show the differences between the RIA Contracts and the Contracts. As stated in the transmittal letter for the Registration Statement, we respectfully request that the Registration Statement be given selective review pursuant to SEC Release No. IC-13768. The material differences between the RIA Contracts and the Contracts are as follows: 1. The RIA Contracts have lower M&E charges than the Contracts, including the charge for i4LIFE® Advantage. 2. The RIA Contracts have no account fee and no surrender charges. The Contracts have an annual account fee and surrender charges, depending on which share class is purchased. 3. The RIA Contracts offer standard class funds where available, while the Contracts use a share class that pays a 12b-1 fee. 4. The RIA Contracts do not have a provision for selling group individuals that is offered by the Contracts. 5. The RIA Contracts offer only one contract variation, while the Contracts offer two share classes (B Share and C Share) in the same prospectus. Consequently, revisions have been made to the following sections: § Page 1, introductory paragraph, § the Expense Tables, § Purchase of Contracts. 6. The RIA Contracts are designed to be sold by Registered Investment Advisers. The Contracts are sold by unaffiliated broker-dealers which have entered into selling agreements with Lincoln Life and who receive compensation from the Principal Underwriter of the Contracts. Consequently, the Distribution of the Contract section has been revised. We believe the blacklining accurately reflects the differences outlined above. Any questions or comments regarding this filing may be directed to my attention at 860-466-1222.Thank you for your assistance. Sincerely, Scott C. Durocher
